REASONS FOR ALLOWANCE
Specification
The examiner approves applicant’s new title filed 11/15/2021 of: LIGHT-EMITTING DEVICE MANUFACTURING METHOD INCLUDING FILLING CONDUCTIVE MATERIAL IN GROOVE STRUCTURE FORMED BY IRRADIATING WITH LASER LIGHT.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 11/15/2021.

Statement of Allowance
See non-final Office action mailed 09/22/2021 (at pg. 7) previously detailing reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892